Citation Nr: 0033885	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  99-17 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
disorder of the left elbow.

2.  Entitlement to an initial compensable evaluation for 
residuals of a sprain of the left ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from December 1977 to 
December 1997.


The current appeal arose from a September 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  

The RO, in pertinent part, denied entitlement to service 
connection for a chronic acquired disorder of the left elbow, 
and granted entitlement to service connection for residuals 
of a sprain of the left ankle with assignment of a 
noncompensable evaluation effective January 1, 1998.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  A chronic acquired disorder of the left elbow was not 
shown in active service.

2.  A chronic acquired disorder of the left elbow has not 
been shown post service.

3.  Left ankle sprain is not productive of moderate 
limitation of motion, or additional functional loss due to 
pain or other pathology.


CONCLUSIONS OF LAW

1.  A chronic acquired disorder of the left elbow was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 1991 & Supp. 2000);  38 C.F.R. § 3.303 
(2000).

2.  The criteria for an initial compensable evaluation for 
residuals of a sprain of the left ankle have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.7, 
4.20, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records discloses the veteran 
sprained his left ankle at a football game.  Within a week of 
the sprain he lost his footing while going down a shipboard 
ladder.  The diagnosis was sprained ankle.  The service 
medical records are negative for any references to a disorder 
of the left elbow until the November 1997 report of general 
medical examination for separation/retirement.  On the report 
of medical history portion of the examination the veteran 
admitted to a history of a painful or "trick" shoulder or 
elbow.  The examiner recorded "? arthritis in left elbow."  
The report of general medical examination itself shows that 
the clinical evaluation of the upper extremities was recorded 
as normal.  

VA conducted a special orthopedic examination of the veteran 
in July 1998.  The examiner indicated that the claims file 
was not available for review.  The veteran related that his 
elbow "locked up", and that this was the result of a fall 
while serving aboard ship.  He reported having sustained 
injury to his left ankle while aboard a battleship.  Left 
ankle symptoms had continued.  He complained of weather-
related symptomatology.  He complained of catching and 
locking in his left ankle.  He was currently a full time 
college student and employed as well.  

On examination the veteran demonstrated a normal gait.  
Examination of the left ankle disclosed pain on eversion.  
Anterior drawer testing showed no instability.  There was 
tenderness along the anterior lateral joint line.  The 
examiner noted that x-rays of the left ankle and left elbow 
were normal.  The examination concluded in a pertinent 
diagnosis of a normal left elbow examination, and sprained 
left ankle with mild residuals.

VA conducted a special orthopedic examination of the veteran 
in January 2000.  The examiner recorded that he had reviewed 
the claims file.  He related that since his last VA 
examination his symptoms had persisted, but not worsened.  He 
was currently employed as a special education specialist.  

The veteran still had aching discomfort, especially with cold 
weather or wet changes, and with prolonged or strenuous 
physical activity.  He self-treated with non-steroidal anti-
inflammatories, over the counter type, and with modification 
of activities.  He had had no additional health care since 
his last examination.  His ankles were said to swell 
occasionally following prolonged activity such as weight-
bearing for more than four or five hours or walking more than 
half a mile.  His ankle was said to ache with uneven 
surfaces.

Examination of the left ankle was negative for deformity, 
discoloration, or swelling at the posterior medial aspect.  
The veteran was nontender to palpation at the medial or 
lateral malleolus of the ankle.  Active dorsiflexion was 0 to 
20 degrees.  Planter flexion was 0-45 degrees.    There was 
left greater than right crepitus on active and passive range 
of motion and special maneuvers, as well as recurrent 
peroneal tendon clicks with active range of motion.  
Pronation and supination maneuvers elicited only a slight 
discomfort on the left greater than right.  There was no 
evidence of instability on drawer testing or on pronation and 
supination maneuver of the ankle.  There was no calcaneal 
varus or valgus angulation with weight bearing.  The 
pertinent examination diagnosis was early post-traumatic 
arthritis of 
the left ankle, mild.  The examiner recorded that x-rays of 
the left ankle showed no significant abnormality.


Criteria

Service connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000);  38 C.F.R. § 3.303 (2000).


Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributed to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  This rule 
does not mean that any manifestation in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 U.S.C.A. § 3.303(b) (2000).

However, continuous service for 90 days or more during a 
period of war or peacetime service after December 31, 1946, 
and post service development of osteoarthritis to a degree of 
10 percent or more within one year from the date of 
termination of such service establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Initial compensable evaluation

Disability evaluations are determined by the application of 
the VA Schedule for Raring Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (2000).

Impairment of the veteran's disability may be rated 
separately unless it constitutes the same disability or the 
same manifestations.  The provisions of 38 C.F.R. § 4.14 
preclude the assignment of separate ratings for the same 
manifestations of a disability under different diagnoses.  
The critical element is that none of the symptomatology for 
any of the conditions is duplicative of or overlapping with 
symptomatology of the other conditions.  Esteban v. Brown, 6 
Vet. App. 259 (1995).

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  Crepitation either in the 
soft tissues such as the tendons or ligaments, or crepitation 
within the joint structures should be noted carefully as 
points of contact which are diseased.  38 C.F.R. § 4.59.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990)..

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (2000).


Analysis

I.  Entitlement to service connection for 
a chronic acquired disorder of the left 
elbow.

With respect to the duty to assist, the Board notes that the 
law has recently been changed.  See Veterans Claims 
Assistance Act of 2000.

The law currently in effect mandates that the Secretary shall 
assist a claimant in developing all facts pertinent to a 
claim for benefits.  The Secretary shall provide a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.
The Secretary may decide a claim without providing assistance 
under this subsection when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement.  Id.

In the veteran's case at hand, the Board notes that the 
evidentiary record is complete.  Moreover, the veteran has 
been afforded the benefit of two VA examinations, the first 
of which was definitive and specifically addresses his claim.  
Despite his contentions to the contrary, the July 1998 VA 
special orthopedic examination of the veteran to include 
radiographic study disclosed no abnormality of his left 
elbow.  It is true that arthritis was suspected by the 
medical examiner when he was examined for retirement, 
however, no substantiating x-ray study was in evidence at the 
time of the examination.  Accordingly, the veteran's claim of 
having developed a chronic acquired disorder of the left 
elbow as the result of his active service is not supported by 
the evidentiary record.  A chronic acquired disorder of the 
left elbow is not shown by the evidence of record.

While the veteran as a lay person is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, he is not competent to make a medical 
diagnosis or render a medical opinion which relates a medical 
disorder to a specific cause.  In this case, the veteran is 
not competent to claim that he has a chronic acquired 
disorder of his left elbow related to his service.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has a chronic acquired disorder of the left elbow 
related to his service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen thus claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a chronic acquired 
disorder of the left elbow.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


II.  Entitlement to an initial 
compensable evaluation for residuals of 
left ankle sprain.

With respect to the duty to assist, the Board notes that the 
law has recently been changed.  See Veterans Claims 
Assistance Act of 2000.

The law currently in effect mandates that the Secretary shall 
assist a claimant in developing all facts pertinent to a 
claim for benefits.  The Secretary shall provide a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.

The Secretary may decide a claim without providing assistance 
under this subsection when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement.  Id.

In the veteran's case at hand, the Board is satisfied that 
all relevant facts have been properly developed to their full 
extent and that VA has met its duty to assist.  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. 
App. 519 (1991).  In this regard, the veteran has been 
afforded two comprehensive VA special orthopedic 
examinations.  The veteran has had the opportunity to submit 
evidence on his behalf.  The Board is unaware of any 
additional evidence which has not already been requested and 
or obtained that is pertinent to the disability at issue on 
appeal.

The Board notes that the RO has rated the veteran's left 
ankle sprain disability as noncompensable by analogy to 
limited motion of an ankle under diagnostic code 5271 of the 
VA Schedule for Rating Disabilities.  The minimum evaluation 
under this code is 10 percent and contemplates moderate 
limitation of ankle motion.  The noncompensable evaluation 
contemplates no limitation of ankle motion.  In this regard 
the Board notes that the July 1998 VA examiner characterized 
residuals of left ankle sprain as mild.  The January 2000 VA 
examination report shows the veteran was diagnosed with post 
traumatic arthritis of the left ankle, also characterized as 
mild.  However, the radiographic studies of the left ankle on 
file are negative for any abnormalities.

The Board finds no basis upon which to predicate assignment 
of a compensable evaluation for the veteran's residuals of a 
sprain of the left ankle with application of the pertinent 
governing criteria.  In this regard, the record is absent a 
finding of ankylosis of the subastragalar or tarsal joint in 
good weight-bearing which would warrant a 10 percent 
evaluation under diagnostic code 5272.  The record is also 
negative for malunion of the os calcis or astragalus with 
moderate deformity which would warrant a 10 percent 
evaluation under diagnostic code 5273.  The veteran has not 
had an astragalectomy, therefore precluding assignment of a 
20 percent evaluation under diagnostic code 5274.  There is 
no ankylosis of the left ankle in plantar flexion less than 
30 degrees, thereby precluding assignment of a 20 percent 
evaluation under diagnostic code 5270.

As arthritis of the left ankle has not been demonstrated on 
radiographic studies, there exists no basis upon which to 
predicate assignment of a compensable evaluation with 
application of the criteria under diagnostic code 5003 (5010) 
and 38 C.F.R. § 4.59.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202 
(1995).



With respect to the veteran's case at hand, the VA 
examinations on file have demonstrated no loss of range of 
motion, in fact, the January 2000 VA examination disclosed 
full range of motion.  Radiographic studies have been normal.  

The July 1998 VA examination disclosed pain on inversion.  No 
functional loss due to pain has been found on either 
examination, both of which examinations contain 
characterizations of "mild" residual disability.  There 
exists no basis upon which to predicate assignment of a 
compensable evaluation with application of pertinent 
governing criteria.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to an initial compensable evaluation for 
residuals of a sprain of the left ankle.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  As the Board has 
denied the appellant's claim, there exists no basis upon 
which to predicate assignment of "staged" ratings.  See 
Fenderson, supra.


Additional Matter: Extraschedular Consideration

The Board has also considered whether referral for an initial 
compensable evaluation on an extraschedular basis is 
warranted.  In exceptional cases where evaluations provided 
by the Rating Schedule are found to be inadequate, an extra-
schedular evaluation may be assigned which is commensurate 
with the veteran's average earning capacity impairment due to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2000).


The record shows that the RO provided the criteria for 
assignment of extraschedular evaluation, but did not grant an 
initial compensable evaluation for the left ankle disability 
on this basis.

The Court has held that the Board does not have jurisdiction 
to assign an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).

However this does not preclude the Board from concluding, on 
its own, that a claim does not meet the criteria for 
submission pursuant to the regulation.  Bagwell v. Brown, 9 
Vet. App. 337 (1996); VAOPGCPREC 6-96.  

The Court has also held that the Board must only address 
referral under § 3.321(b)(1) when exceptional or unusual 
circumstances are present.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In the case at hand, the record shows that the veteran has 
minimal residuals of his service-reported left ankle sprain.  
Such disability has not required frequent inpatient care and 
has not been reported to markedly interfere with employment.  
The veteran, on the contrary, is reported to be a full time 
student undergraduate and engaged in employment. 

The Board is of the opinion that the veteran has not 
submitted evidence indicating that his residuals of a left 
ankle sprain affect his employability in ways not 
contemplated by the Rating Schedule.  VAOPGCPREC 6-96.

The veteran has not presented a disability picture so unusual 
or exceptional as to render impractical the application of 
the regular schedular standards.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action on this question.



ORDER

Entitlement to service connection for a chronic acquired 
disorder of the left elbow is denied.

Entitlement to an initial compensable evaluation for 
residuals of a left ankle sprain is denied.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 

